DOWNING, J.
Troy and Shannon Robichaux and Dow Chemical Company appeal a judgment in which the Robichauxs were not allowed to intervene in the captioned action. On July 9, 2004, however, on the motion of the appellees herein, we entered an order remanding this matter to the 18th Judicial District Court for the Parish of Iberville, Division “B” with instructions to grant the Petition of Intervention filed by appellants herein. This order did not dismiss the appeal or lift the partial stay previously entered by this court. The July 9, 2004 order, however, renders the appeal before us moot, so we dismiss the appeal.
DECREE
We dismiss the appeal filed by Troy and Shannon Robichaux in the captioned matter. We lift the partial stay entered in this matter so that the litigation can proceed in due course. Costs are assessed equally to the Robichaux and Thomas plaintiffs. We enter this judgment in accordance with Uniform Court of Appeal Rule 2-16.2 A(3).
PARTIAL STAY LIFTED; APPEAL DISMISSED